FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


OLUFEMI SOLOMON COLLINS,                 No. 13-55290
             Petitioner-Appellant,
                                            D.C. No.
                v.                       2:11-cv-09909-
                                            JFW-SS
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,
             Respondent-Appellee.          OPINION


     Appeal from the United States District Court
        for the Central District of California
      John F. Walter, District Judge, Presiding

                Argued and Submitted
        February 8, 2016—Pasadena, California

                     Filed May 4, 2016

 Before: Andrew J. Kleinfeld, M. Margaret McKeown,
          and Sandra S. Ikuta, Circuit Judges.

             Opinion by Judge McKeown
2                       COLLINS V. USCIS

                           SUMMARY*


                           Immigration

    The panel reversed the district court’s dismissal for lack
of subject matter jurisdiction of Olufemi Collins’s petition
to require the United States Citizenship and Immigration
Service to amend his date of birth on his court-issued
naturalization certificate.

    The panel held that the federal courts have jurisdiction to
modify naturalization certificates issued by the courts before
the Immigration Act of 1990 went into effect on October 1,
1991. The panel concluded that Congress preserved federal
subject matter jurisdiction over such naturalization
certificates through the uncodified savings clause of the
Immigration Act of 1990, and that the federal courts have
jurisdiction to consider motions to amend them pursuant to
former 8 U.S.C. § 1451(i) (1988).

    The panel noted the distinction between two categories of
certificates: those issued by courts prior to 1991 and those
issued by the Attorney General after the Immigration Act of
1990 took effect. The panel wrote that its opinion in this case
addressed the former category, and that its separate opinion
filed concurrently in Teng v. District Director, 14-55558,
__F.3d__ (9th Cir. 2016), addressed the latter.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                     COLLINS V. USCIS                       3

                        COUNSEL

Laura M. Burson (argued) Sheppard, Mullin, Richter &
Hampton, Los Angeles, California; Michael Murphy and
Kayla Page, Sheppard, Mullin, Richter & Hampton, San
Diego, California, for Petitioner-Appellant.

J. Max Weintraub (argued), Senior Litigation Counsel,
Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Civil Division, William C. Peachey, Director,
Jeffrey S. Robins, Assistant Director, Colin A. Kisor, Deputy
Director, United States Department of Justice, Office of
Immigration Litigation, Washington, D.C., for Respondent-
Appellee.


                         OPINION

McKEOWN, Circuit Judge:

     There is no official record of Olufemi Collins’s birth.
When he was born in Nigeria, the country had no birth
register. For most of his life, Collins relied on his mother’s
memory to establish his birth date. When he emigrated to the
United States on a student visa in 1973, his Nigerian passport
listed the birth date confirmed by his mother—July 17, 1952.
Collins supplied this birth date—validated by his mother and
memorialized on his Nigerian passport—when he was
naturalized in 1987.

    Collins first learned that he had been mistaken about his
true birthday when he returned to Nigeria in 1991 for his
father’s funeral. Upon finding a handwritten record of family
birth dates in his father’s Bible, Collins discovered that he
4                        COLLINS V. USCIS

had been born on July 17, 1948, not on July 17, 1952, as he
had long believed.

    Two decades after discovering his father’s Bible, a
penniless and blind Collins asked the United States
Citizenship and Immigration Services (“USCIS”) to correct
the birth date listed on his certificate of naturalization. The
agency refused. Collins turned to the district court, but his
request to modify his birth date and ensure the consistency
and accuracy of his identification documents was again
denied.

    This appeal requires us to address a question that has
remained unanswered since Congress divested the courts of
jurisdiction over the naturalization process in the Immigration
Act of 1990: whether the federal courts have jurisdiction to
modify naturalization certificates issued by the courts prior to
October 1, 1991.1 We conclude that Congress preserved
federal subject matter jurisdiction over such certificates
through the uncodified savings clause of the Immigration Act
of 1990, Pub. L. No. 101-649 § 408, 104 Stat. 4978, 5047,
and that the federal courts have jurisdiction to consider
motions to amend such certificates in accordance with former
8 U.S.C. § 1451(i) (1988).




    1
    We emphasize the distinction between two categories of certificates:
those issued by courts prior to 1991 and those issued by the Attorney
General after the Immigration Act of 1990 went into effect on October 1,
1991. We address here only the former. In a separate opinion, we
conclude that the federal courts lack subject matter jurisdiction over the
latter category. Teng v. District Director, ___ F.3d ___ (9th Cir. 2016).
                      COLLINS V. USCIS                          5

                        BACKGROUND

    Collins was born in Nguru, Nigeria, before the country
adopted an official birth registry. Without a standardized
system for recording births, Nigeria determined birth dates
based on the best knowledge of the parents. So when Collins
emigrated to the United States in 1973, his mother supplied
the birth date listed on his Nigerian passport—July 17,
1952—and this is the date that appears on his naturalization
certificate.

    Although in 1991 Collins discovered family records that
showed he was born in 1948, he made no effort to change the
birth date recorded on his certificate of naturalization over the
course of the next twenty years. By September 2010, Collins
had lost his job and his savings. His home was in foreclosure,
and severe glaucoma rendered him legally blind. Hoping to
qualify for Social Security benefits, he filed a Form N-565,
Application for Replacement Naturalization/Citizenship
Document, with USCIS, seeking to change the date on his
certificate of naturalization. USCIS denied his request.

    Collins appealed to the Administrative Appeals Office,
which dismissed his application on two grounds: (1) the
incorrect 1952 birth date was not the result of clerical error,
but had been approved by Collins himself; and (2) only a
federal court with jurisdiction over Collins’s original
naturalization proceedings would have the authority to order
the amendment of Collins’s naturalization certificate.

    Collins then filed a pro se petition in federal district court
in 2011, seeking an order requiring USCIS to amend his
certificate of naturalization. USCIS filed a motion to dismiss
6                         COLLINS V. USCIS

for lack of subject matter jurisdiction under Federal Rule of
Civil Procedure 12(b)(1).

    The district court sua sponte construed Collins’s petition
as a Federal Rule of Civil Procedure 60 motion to amend his
court-issued naturalization certificate. The district court
concluded that, even so construed, Collins’s petition should
be dismissed for lack of subject matter jurisdiction. Without
providing Collins notice or an opportunity to offer evidence
to explain his two-decade delay in seeking to correct his
naturalization certificate, the district court determined that the
inaccurate birth date was not attributable to clerical error and
that Collins could neither satisfy the rule’s timeliness
requirements nor show extraordinary circumstances to justify
his delay. Accordingly, the district court granted USCIS’s
motion and dismissed Collins’s petition without leave to
amend.2

                                ANALYSIS

     The sole question before us is whether the federal courts
have jurisdiction to correct, reopen, modify, or vacate
naturalization certificates that, like Collins’s, were issued by
a federal court before the passage of the Immigration Act of
1990. Collins urges that we do. Although the government
did not address jurisdiction in its briefing, at oral argument,
it agreed with Collins that the federal courts have jurisdiction


    2
    Collins represents that, in 2013, the Social Security Administration
amended its records to reflect the July 17, 1948 date and granted his
request for benefits. We grant Collins’s motion to supplement the record
on appeal with respect to this change in circumstance as it highlights that
Collins now has different birth dates listed on his naturalization certificate
and on file with the Social Security Administration.
                          COLLINS V. USCIS                                7

to modify certificates issued by the courts before the
Immigration Act of 1990 came into effect. Despite this
mutual agreement by the parties, we “have an independent
obligation to determine whether subject matter jurisdiction
exists.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).

    For two centuries, Congress vested the federal courts with
“[e]xclusive jurisdiction to naturalize persons as citizens of
the United States.” 8 U.S.C. § 1421(a) (1988). Those
admitted to citizenship by a court were entitled “to receive
from the clerk of [the] court a certificate of naturalization.”
Id. § 1449. Consistent with their broad mandate to welcome
new citizens, the federal courts were empowered to “correct,
reopen, alter, modify, or vacate [their] judgment or decree
naturalizing . . . person[s], during the term of such court or
within the time prescribed by the rules of procedure or
statutes governing the jurisdiction of the court to take such
action.” Id. § 1451(i).

    Through sweeping reforms codified in the Immigration
Act of 1990 in an effort to streamline and simplify the path to
U.S. citizenship, Congress transferred “the sole authority to
naturalize persons as citizens . . . [to] the Attorney General.”3
8 U.S.C. § 1421(a). See H.R. Rep. No. 101-187, at 8 (1989);
135 Cong. Rec. H4539-02, H4543 (1989) (statement of Rep.
Smith). Under the revised statute, new citizens are entitled
“to receive from the Attorney General a certificate of
naturalization,” 8 U.S.C. § 1449, and the power to “correct,


  3
    Under the revised legislation, courts retain limited authority to assert
jurisdiction over a naturalization petition if the Attorney General fails to
act on an application within 120 days of the applicant’s interview with the
executive. See 8 U.S.C. § 1447(b); United States v. Hovsepian, 359 F.3d
1144, 1159-61 (9th Cir. 2004) (en banc).
8                    COLLINS V. USCIS

reopen, alter, modify, or vacate an order naturalizing the
person” rests with the Attorney General. Id. § 1451(h).

    Absent a savings clause, the Act’s stripping of federal
court jurisdiction over naturalization proceedings would be a
repeal of the jurisdiction to modify naturalization certificates
conferred by the pre-1990 Immigration Act, 8 U.S.C.
§ 1451(i) (1988). See Assessors v. Osbornes, 76 U.S.
(9 Wall.) 567, 575 (1870) (Where jurisdiction “was
conferred by an act of Congress, and when that act of
Congress was repealed the power to exercise jurisdiction was
withdrawn, and inasmuch as the repealing act contained no
saving clause, all pending actions fell, as the jurisdiction
depended entirely upon the act of Congress.”).

   Here, however, the impact of the Immigration Act of
1990 on the jurisdictional provisions of the pre-1990
Immigration Act must be “considered in light of the broad
and comprehensive savings clause embodied in the [1990]
Act.” Yanish v. Barber, 211 F.2d 467, 470 (9th Cir. 1954).
The uncodified savings clause, 104 Stat. at 5047, reads:

       (1) Nothing contained in this title, unless
       otherwise specifically provided, shall be
       construed to affect the validity of any
       declaration of intention, petition for
       naturalization, certificate of naturalization,
       certification of citizenship, or other document
       or proceeding which is valid as of the
       effective date; or to affect any prosecution,
       suit, action, or proceedings, civil or criminal,
       brought, or any status, condition, right in
       process of acquisition, act, thing, liability,
                         COLLINS V. USCIS                                9

         obligation, or matter, civil or criminal, done
         or existing, as of the effective date.

         (2) As to all such prosecutions, suits, actions,
         proceedings, statutes, conditions, rights, acts,
         things, liabilities, obligations, or matters, the
         provisions of law repealed by this title are,
         unless otherwise specifically provided, hereby
         continued in force and effect.

    The language of this broad savings clause reflects that
Congress, “as a measure of policy or precaution, intended to
preserve the effectiveness of all subsisting proceedings,
orders, or judgments fixing or determining individual
statuses, obligations, liabilities, or rights; and for this purpose
to have continued in force the statutes or parts thereof under
which such status, obligation, liability or right became fixed
or determined.” Yanish, 211 F.2d at 470. Accordingly,
Collins’s previously existing right to petition for modification
is governed by the provisions of the pre-1990 Immigration
Act, and, by virtue of the savings clause, the federal courts
may appropriately exercise jurisdiction over his petition to
modify his court-issued certificate of naturalization under
8 U.S.C. § 1451(i) (1988).4

     REVERSED AND REMANDED.


 4
   The district court conflated the question of subject matter jurisdiction
over a court-issued certificate of naturalization and the merits of a Rule
60(b)(6) motion to amend such a certificate. Now that jurisdiction has
been resolved, the district court can consider the merits of Collins’s
petition. We do not take a position on the merits of the petition, although
we note that it was previously resolved without the benefit of argument or
briefing on the applicability of Rule 60(b)(6).